Dismissed and Opinion Filed August 4, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00228-CV

             IN RE ATMOS ENERGY CORPORATION, Relator

           Original Proceeding from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-05668-E

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                         Opinion by Justice Pedersen, III
      Before the Court is relator’s April 8, 2021 petition for writ of mandamus

challenging the trial court’s order denying relator’s motion for each real party in

interest to sign an authorization in order for the relator to obtain unredacted copies

of certain documents.

      In its July 14, 2021 motion for leave to withdraw its mandamus petition,

relator advises us that this original proceeding has been rendered moot because

relator has obtained substantially unredacted copies of the documents sought.

       Accordingly, we grant the motion and dismiss the petition.
210228f.p05     /Bill Pedersen, III/

                BILL PEDERSEN, III
                JUSTICE




              –2–